Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 112
Claim 57-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 57, line 8, the phrase ‘comprising at least electrodes’ is unclear.  A specific number of electrodes should be inserted.  Further, on lines 19-21, the phrase ‘with at least two electrodes exposed at electrode sites on each of the two longer exterior surfaces of the implant body’ is unnecessarily repeated.  Also, on line 16, the phrase ‘two longer exterior surfaces’ has unclear antecedent basis.






Claim Rejections - 35 USC § 102
Claim(s) 1,2,6,7,11-14,16,18,23,24,26-28,31-35,37,39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zellmer et al (2016/0270927).


1. (CURRENTLY AMENDED) A system for altering bone growth on and within an orthopedic implant comprising:
 an implant body, wherein the implant body comprises an exterior surface and an interior surface defining an internal cavity of the implant body; (see at least figures 1,5)

 a plurality of electrodes, wherein each electrode is at least partially embedded in the implant body, and comprises:
a set of primary electrodes comprising at least one electrode, wherein a non-embedded segment of each primary electrode is proximal to a bone growth region including at least the defined internal cavity,
(see at least figure 5 which shows electrodes partially embedded in the implant body; see also at least ¶73,74)


 wherein the plurality of electrodes are configured to function in a stimulation operating mode, such that a subset of primary electrodes function as cathodes and a subset of secondary electrodes function as anodes; (see at least ¶74)

a control system comprising a processor, and circuitry that connects to the plurality of electrodes,
wherein the processor comprises machine instructions
configured to control direction and magnitude of current
traveling through each electrode from the plurality of electrodes, (see at least figure 4, and at least ¶51 which teaches control signals that control state of electrodes, and thus the direction of stimulation, as well as control signals that specify magnitude of stimulation, etc., and ¶68 which teaches a processor, and ¶146 which teaches machine instructions)

and wherein the control system when in a monitoring mode is
further configured to determine impedance through tissue,
wherein the control system activates a pair of electrodes thereby
running current through the intermediary tissue between the pair
of electrodes, and determines the impedance due to the current dissipation between the pair of electrodes; (see at least ¶52,68,76-78)

 a power system comprising a power source and circuitry that provides
electrical power for function of the plurality of electrodes.  (see at least figure 4 and ¶46,51)




2. (ORIGINAL) The system of claim 1, wherein the set of secondary electrode
comprises a single electrode distal to the bone growth region; and wherein the
secondary electrode, in the stimulation operating mode functions as an
electropositive source.  (at least ¶52 teaches generating electropositive fields, and ¶59 which teaches using only one anode or cathode)



6. (CURRENTLY AMENDED) The system of claim [[5]]i, wherein the control
system, during the stimulation operating mode, cycles through activation of
distinct subsets of secondary electrodes, such that only a single subset of
secondary electrodes function as electropositive sources at one time.  (see at least ¶71,84 which teaches cycling through different electrodes)



7. (ORIGINAL) The system of claim 1, wherein the set of secondary electrodes

exterior surface of the implant body, and the set of primary electrodes
comprises electrodes embedded in the implant body and exposed along the
interior surface of the implant body.  (see at least figures 5,6a and ¶73)


11. (CURRENTLY AMENDED) The system of claim [[10]]1, wherein the control
system in a monitoring mode activates more than a pair of two electrodes.  (see at least ¶52 which teaches that single or groups of electrodes can be activated)

12.(ORIGINAL) The system of claim 11, wherein the control system, in a
stimulation operation mode, modifies the activity of the plurality of electrodes
in part from monitoring mode feedback.  (see at least ¶78 which teaches modification of stimulation based on impedance profile)

13. (ORIGINAL) The system of claim 1, wherein the implant body is a spinal cage. (see at least ¶61)

14. (ORIGINAL) The system of claim 13, wherein the spinal cage is an anterior
lumbar interbody fusion cage. (see at least ¶63)


16. (ORIGINAL) The system of claim 13, wherein the spinal cage is a lateral cage. (see at least ¶63)


18.(ORIGINAL) The system of claim 13, wherein the spinal cage is a
transforaminal lumbar interbody fusion cage. (see at least ¶63)


23. (NEW) A system for altering bone growth on and within an orthopedic implant comprising:
 an implant body, wherein the implant body comprises an exterior surface and an interior surface defining an internal cavity of the implant body; (see at least figures 1,5)

 a plurality of electrodes, wherein each electrode is at least partially embedded in the implant body, and comprises:
a set of primary electrodes comprising at least one electrode, wherein a non-embedded segment of each primary electrode is proximal to a bone growth region including at least the defined internal cavity,
a set of secondary electrodes comprising at least one electrode, wherein a non-embedded segment of each secondary electrode is distal to the bone growth region, and
wherein the plurality of electrodes are configured to function in a stimulation operating mode, such that a subset of primary electrodes function as cathodes and a subset of secondary electrodes function as anodes; (see at least figure 5 which shows electrodes partially embedded in the implant body; see also at least ¶73,74)

wherein the processor comprises machine instructions configured to control direction and magnitude of current traveling through each electrode from the plurality of electrodes, (see at least figure 4, and at least ¶51 which teaches control signals that control state of electrodes, and thus the direction of stimulation, as well as control signals that specify magnitude of stimulation, etc., and ¶68 which teaches a processor, and ¶146 which teaches machine instructions)


wherein the control system, during the stimulation operating
mode, cycles through activation of distinct subsets of secondary
electrodes, such that only a single subset of secondary electrodes function as electropositive sources at one time; (see at least ¶71,84 which teaches cycling through different electrodes)


a power system comprising a power source and circuitry that provides electrical power for function of the plurality of electrodes. (see at least figure 4 and ¶46,51)


24. (NEW) The system of claim 23, wherein the set of secondary electrode comprises a single electrode distal to the bone growth region; and wherein the secondary electrode, in the stimulation operating mode functions as an electropositive source. (at least ¶52 teaches generating electropositive fields, and ¶59 which teaches using only one anode or cathode)



26. (NEW) The system of claim 23, wherein the subset of secondary electrodes comprises the entire set of secondary electrodes. (as mentioned supra, the entire set can be one electrode,¶74,75, and ¶71 which teaches one or more electrodes can be controlled)

27. (NEW) The system of claim 23, wherein the subset of secondary electrodes comprises fewer electrodes than the entire set of secondary electrodes. (as mentioned supra, the entire set can be one electrode,¶74,75, and ¶71 which teaches one or more electrodes can be controlled)


28. (NEW) The system of claim 23, wherein the set of secondary electrodes comprises electrodes embedded in the implant body and exposed at the exterior surface of the implant body, and the set of primary electrodes comprises electrodes embedded in the implant body and exposed along the interior surface of the implant body. (see at least figures 5,6a and ¶73)

31. (NEW) The system of claim 23, wherein the control system in a monitoring mode is further configured to determine impedance through tissue, wherein the control system activates a pair of electrodes thereby running current through the intermediary tissue between the pair of (see at least ¶52,68,76-78)

 
32. (NEW) The system of claim 31, wherein the control system in a monitoring mode activates more than a pair of two electrodes.  (see at least ¶52 which teaches that single or groups of electrodes can be activated)


33. (NEW) The system of claim 32, wherein the control system, in a stimulation operation mode, modifies the activity of the plurality of electrodes in part from monitoring mode feedback.  (see at least ¶78 which teaches modification of stimulation based on impedance profile)


34. (NEW) The system of claim 23, wherein the implant body is a spinal cage. (see at least ¶61)

35. (NEW) The system of claim 34, wherein the spinal cage is an anterior lumbar interbody fusion cage. (see at least ¶63)


37. (NEW) The system of claim 34, wherein the spinal cage is a lateral cage. (see at least ¶63)


39. (NEW) The system of claim 34, wherein the spinal cage is a transforaminal lumbar interbody fusion cage.  (see at least ¶63)





Claim Rejections - 35 USC § 103
Claim 3,8,15,17,19,20-22,25,29,36,38,40-43,57-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al (2016/0270927).

3. (ORIGINAL) The system of claim 1, wherein the single electrode distal to the bone growth region comprises a metal casing of the implant body. (at least ¶61 teaches that the implant body can be partially conductive.  Thus, such conductive area of the casing can be an electrode, yielding merely predictable results)



substantially rectangular prism shape, comprising a top surface, a bottom
surface, two longer surfaces, and two shorter surfaces; and wherein,
the set of secondary electrodes comprises at least four electrodes, with
at least two electrodes exposed at electrode sites on each of the two
longer exterior surfaces of the implant body; and
the set of primary electrodes comprises at least four electrodes, with at
least two electrodes exposed at electrode sites on each of the two longer
interior surfaces of the implant body.  (Zellmer teaches an implant body with a prism shape, see at least ¶63.  It would have been obvious to use a rectangular prism since it would merely be an obvious ‘defined form’ as set forth in the paragraph.  Further, such electrode placement is deemed to be an obvious design choice.  The skilled artisan can place the electrodes anywhere on the device to yield the best results for the particular patient.  No unpredictable results would occur from such placement)



15. (ORIGINAL) The system of claim 14, wherein the set of primary electrodes
comprises electrodes along the interior surface of the spinal cage, and the set of
secondary electrodes comprises electrodes along the exterior lateral perimeter
of the spinal cage. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)


17. (CURRENTLY AMENDED) The system of claim 16, wherein the set of primary
electrodes comprises electrodes along the interior surface and along the
posterior, exterior surface of the spinal cage; and the set of secondary
electrodes comprises electrodes along the exterior perimeter of the spinal cage,
excluding the posterior, exterior surface of the spinal cage.  (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)



19. (ORIGINAL) The system of claim 18, wherein the set of primary electrodes
comprises electrodes along the interior surface and the exterior surface of the
spinal cage, and the set of secondary electrodes comprises a single electrode extending outward from the implant body; beyond the primary electrodes on
the exterior surface. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints.  Further, see at least ¶75 which teaches a outward electrode)




20. (ORIGINAL) The system of claim 18, wherein the set of primary electrodes
comprises electrodes along the interior surface and the lateral exterior surface
of the spinal cage, and the set of secondary electrodes comprises electrodes
along the lateral exterior surface of the spinal cage. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)


21. (ORIGINAL) The system of claim 13, wherein the spinal cage is a posterior
lumbar interbody fusion (PLIF) cage, wherein the PLIF cage is implanted such
that part of the lateral exterior surface of the spinal cage faces towards the
spinal column and part of the lateral exterior surface of the spinal cage faces
out from the spinal column; wherein
the set of primary electrodes comprises of electrodes along the interior
surface of the spinal cage and electrodes along lateral exterior surface of
the spinal cage facing inwards; and
the set of secondary electrodes comprises of electrodes along the lateral
exterior surface of the spinal cage facing outwards. (see at least figure 5 and ¶63 which teaches a PLIF cage.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)



22. (ORIGINAL) The system of claim 13, wherein the spinal cage is an anterior
cervical fusion (ACF) cage, wherein the set of primary electrodes comprise electrodes along the interior surface of the spinal cage, and the set of secondary electrodes comprise electrodes along the exterior lateral surface of the spinal cage. (see at least figure 5 and ¶63 which teaches a ACF cage  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)


25. (NEW) The system of claim 23, wherein the single electrode distal to the bone growth
region comprises a metal casing of the implant body. (at least ¶61 teaches that the implant body can be partially conductive.  Thus, such conductive area of the casing can be an electrode, yielding merely predictable results)





the set of secondary electrodes comprises at least four electrodes, with at least two electrodes exposed at electrode sites on each of the two longer exterior surfaces of the implant body; and
e the set of primary electrodes comprises at least four electrodes, with at least two electrodes exposed at electrode sites on each of the two longer interior surfaces of the implant body. (Zellmer teaches an implant body with a prism shape, see at least ¶63.  It would have been obvious to use a rectangular prism since it would merely be an obvious ‘defined form’ as set forth in the paragraph.  Further, such electrode placement is deemed to be an obvious design choice.  The skilled artisan can place the electrodes anywhere on the device to yield the best results for the particular patient.  No unpredictable results would occur from such placement)



36. (NEW) The system of claim 35, wherein the set of primary electrodes comprises electrodes along the interior surface of the spinal cage, and the set of secondary electrodes comprises electrodes along the exterior lateral perimeter of the spinal cage. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)



38. (NEW) The system of claim 37, wherein the set of primary electrodes comprises electrodes along the interior surface and along the posterior, exterior surface of the spinal cage; and the set of secondary electrodes comprises electrodes along the exterior perimeter of the spinal cage, excluding the posterior, exterior surface of the spinal cage. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)



40. (NEW) The system of claim 39, wherein the set of primary electrodes comprises electrodes along the interior surface and the exterior surface of the spinal cage, and the set of secondary electrodes comprises a single electrode extending
outward from the implant body; beyond the primary electrodes on the exterior surface. (see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints.  See also at least ¶75 which teaches outward electrode)


(see at least figure 5.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)


42. (NEW) The system of claim 34, wherein the spinal cage is a posterior lumbar interbody fusion (PLIF) cage, wherein the PLIF cage is implanted such that part of the lateral exterior surface of the spinal cage faces towards the spinal column and part of the lateral exterior surface of the spinal cage faces out from the spinal column; wherein
the set of primary electrodes comprises of electrodes along the interior surface of the spinal cage and electrodes along lateral exterior surface of the spinal cage facing inwards; and
the set of secondary electrodes comprises of electrodes along the lateral exterior surface of the spinal cage facing outwards. (see at least figure 5 and ¶63 which teaches a PLIF cage.  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)


43. (NEW) The system of claim 34, wherein the spinal cage is an anterior cervical fusion (ACF) cage, wherein
the set of primary electrodes comprise electrodes along the interior surface of the spinal cage, and
the set of secondary electrodes comprise electrodes along the exterior lateral surface of the spinal cage. (see at least figure 5 and ¶63 which teaches a ACF cage  Further, the placement of the primary and secondary electrodes is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan can place the electrodes depending upon individual patient restraints)



57. (NEW) A system for altering bone growth on and within an orthopedic implant comprising:
 An implant body, wherein the implant body comprises exterior surfaces and interior surfaces defining an internal cavity of the implant body, wherein the implant body has a substantially rectangular prism shape; (see at least figures 1,5.  Further, at least ¶63 teaches a prism shape.  To have a rectangular prism shape would merely yield predictable results, and is consistent with ‘some defined form’ as in the paragraph.)


 a plurality of electrodes, wherein each electrode is at least partially embedded in the implant body, and comprises:
a set of primary electrodes comprising at least electrodes, with at least two electrodes exposed at electrode sites on each of two interior surfaces of the implant body, and wherein a 
a set of secondary electrodes comprising at least four electrodes, with at least two electrodes exposed at electrode sites on each of
two longer exterior surfaces of the implant body, and wherein a
non-embedded segment of each secondary electrode is distal to
the bone growth region, the set of secondary electrodes comprises
at least four electrodes, with at least two electrodes exposed at
electrode sites on each of the two longer exterior surfaces of the implant body; (see at least figure 5 which shows electrodes partially embedded in the implant body; see also at least ¶73,74.  The skilled artisan is expected to place the electrodes on the prism shape depending upon patient constraints, as such would be considered a obvious design choice yielding merely predictable results.)


wherein the plurality of electrodes are configured to function in a stimulation operating mode, such that a subset of primary electrodes function as cathodes and a subset of secondary electrodes function as anodes; (see at least ¶51,52)

control system comprising a processor, and circuitry that connects to the plurality of electrodes,
wherein the processor comprises machine instructions configured to control direction and magnitude of current traveling through each electrode from the plurality of electrodes; (see at least figure 4, and at least ¶51 which teaches control signals that control state of electrodes, and thus the direction of stimulation, as well as control signals that specify magnitude of stimulation, etc., and ¶68 which teaches a processor, and ¶146 which teaches machine instructions)


a power system comprising a power source and circuitry that provides electrical power for function of the plurality of electrodes. (see at least figure 4 and ¶46,51)


58.(NEW) The system of claim 57, wherein the set of secondary electrode comprises a single electrode distal to the bone growth region; and wherein the secondary electrode, in the stimulation operating mode functions as an electropositive source. (at least ¶52 teaches generating electropositive fields, and ¶59 which teaches using only one anode or cathode)


59.(NEW) The system of claim 57, wherein the single electrode distal to the bone growth region comprises a metal casing of the implant body. (at least ¶61 teaches that the implant body can be partially conductive.  Thus, such conductive area of the casing can be an electrode, yielding merely predictable results)

(see at least ¶71,84 which teaches cycling through different electrodes)


61. (NEW) The system of claim 57, wherein the control system in a monitoring mode is further configured to determine impedance through tissue, wherein the control system activates a pair of electrodes thereby running current through the intermediary tissue between the pair of electrodes, and determines the impedance due to the current dissipation between the pair of electrodes. (see at least ¶52,68,76-78)


62. (NEW) The system of claim 61, wherein the control system in a monitoring mode activates more than a pair of two electrodes. (see at least ¶52 which teaches that single or groups of electrodes can be activated)


63. (NEW) The system of claim 62, wherein the control system, in a stimulation operation mode, modifies the activity of the plurality of electrodes in part from monitoring mode feedback. (see at least ¶78 which teaches modification of stimulation based on impedance profile)


64. (NEW) The system of claim 57, wherein the implant body is a spinal cage. (see at least ¶61)

65. (NEW) The system of claim 64, wherein the spinal cage is an anterior lumbar interbody fusion cage. (see at least ¶63)

66. (NEW) The system of claim 64, wherein the spinal cage is a lateral cage. (see at least ¶63)

67. (NEW) The system of claim 64, wherein the spinal cage is a transforaminal lumbar interbody fusion cage. (see at least ¶63)











Allowable Subject Matter
Claim 44-56 are allowed.
Claim 9,30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Since new rejections have been made, this office action is not made final.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Scott M. Getzow/Primary Examiner, Art Unit 3792